 In the Matter of SOUTHERN BLOCK AND PIPE CORPORATIONandINTER-NATIONAL UNION OF OPERATING ENGINEERS, LOCAL No. 147-C,A. F. OF L.Case No. 5-CA-151.-Decided June 26,1950DECISION AND ORDEROn February 9, 1950, Trial Examiner Sidney L. Feiler issued his.Intermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.He also found that the Respondent.had not engaged in another unfair labor practice alleged in the com-plaint and recommended dismissal of that allegation.Thereafter,the Respondent filed exceptions to the Intermediate Report, and asupporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Houston, Reynolds, and Murdock].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the Respondent's exceptions and brief, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, with the modifications andadditions set forth below.1.We, like the Trial Examiner, find, notwithstanding the contrarycontention of the Respondent, that the Respondent is engaged in com-merce within the meaning of the Act.'2.We find that on December 11, 1947, the Union was, and at alltimes since has continued to be, the exclusive representative within themeaning of Section 9 (a) of the Act, of employees in the following unitfor the purpose of collective bargaining within the meaning of See-'Ready Mimed Concrete Company,90 NLRB No.49 ;Consolidated Edison Company v.N. L. R. B.,305 U.S. 197, 222.See also the cases cited in footnote 2 of the IntermediateReport.90 NLRB No. 95.590 SOUTHERN BLOCK AND PIPE CORPORATION591tion 9 (b) of the Act: All production and maintenance employees ofthe Respondent's Norfolk, Virginia, plant, including janitors, nightwatchmen, and truck drivers, but excluding office clerical employees,.foremen, and other supervisors as defined in the Act.3.We find, as did the Trial Examiner, that the Respondent has vio-lated Section 8 (a) (5) and 8 (a) (1) of the Act.We base our 8 (a)(5) finding upon the Respondent's discontinuance of efforts to com-plete a contract on and after December 1, 1948.On this date, accord-ing to the testimony of both the president and secretary-treasurerof the Respondent, the Respondent decided to hold in abeyance theunion-approved contract and not sign it pending the outcome of de-certification proceedings.2This cessation of bargaining by the Re-spondent occurred within 1 year from the date of the certification ofthe Union.As the Trial Examiner states, an employer is obligated.to bargain with a certified union during the certification year, regard-less of the imminence or actual pendency of a decertification petition.'Moreover, the Respondent in the instant case has in fact contributed toproducing the very situation which it urges as reason for its refusal to.bargain by assisting in the preparation and filing of the decertificationpetition.We agree with the Trial Examiner's finding that by virtueof such assistance, the Respondent has, in violation of Section 8 (a)(I), interfered with, restrained, and coerced its employees in the ex-ercise of their rights as guaranteed in Section 7 of the Act.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor Relations:Board hereby orders that the Respondent, Southern Block and PipeCorporation, Norfolk, Virginia, and its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with International Union ofOperating Engineers, Local 147-C, A. F. of L., as the exclusive repre-sentative of all production and maintenance employees of the Re-spondent employed at its Norfolk, Virginia, plant, including janitors,night watchmen, and truck drivers, but excluding all office clerical2We do not accept the Trial Examiner's finding that the Respondent refused to bargainwith the Union on or after.October 8,1948.The terms of the contract had been previouslyagreed upon by the parties on October 1, 1948.But it was not until November 8, 1948,that the contract containing these provisions was submitted by the Union to the Respondentfor signature.During the remainder of November, either the Respondent's top officials orits attorneys were out of town. In our opinion there is no clear evidence of the Respondent'srefusal to bargain until December 1, 1948.We base our finding of a refusal to bargainfrom that date upon the testimony of the Respondent's officials noted above.3The Belden BrickCo., 83 NLRB 465. ,592DECISIONS OF NATIONAL LABOR RELA'T'IONS BOARDemployees, foremen, and other supervisors as defined in the Act;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toforum labor organizations, to join or assist International Union ofOperating Engineers, Local 147-C, A. F. of L., to bargain collectivelythrough representatives of their own choosing and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with International Unionof Operating Engineers, Local No. 147-C, A. F. of L., as the exclusiverepresentative of all employees in the aforesaid appropriate unitwith respect to wages, rates of pay, hours of employment, or otherconditions of employment, and if an understanding is reached, em-body such understanding in a signed agreement;(b)Post at its plant in Norfolk, Virginia, copies of the notice at-tached to the Intermediate Report and marked Appendix A.4 Copiesof said notice, to be furnished by the Regional Director for the FifthRegion, shall, after being signed by Respondent's representative, beposted by Respondent immediately upon receipt thereof and.main-tained by it for sixty (60) days thereafter in conspicuous places, in-eluding all places where notices are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material;(c)Notify the Regional Director for the Fifth Region, in writing,within ten (10) days from the date of this Order what steps the Re-spondent has taken to comply herewith.AND IT IS FURTHER- ORDERED that the complaint be, and it hereby is,dismissed insofar as it alleges that the Respondent interrogated itsemployees with respect to their union affiliation and sympathies.INTERMEDIATE REPORT AND RECOMMENDED ORDERMr. H. Raymond Cluster,for the General Counsel.Messrs. Charles L. KaufmanandJ.Dcwis Reed, Jr.,of Norfolk, Va., for theRespondent.Messrs. Paul A. AskewandGilbert C. Roberts,of Norfolk, Va., for the Union."This notice,however,shall be,and it hereby is, amended by striking from the first para-graph thereof the words "The- Recommendations of a Trial Examiner"and substituting inlieu thereof the words "A Decision and Order." In the event that this Order is enforcedby a decree of a United States Court of Appeals, there shall be inserted before the words"A Decision and Order"the words"A Decree of the United States Court of Appealsenforcing." .SOUTHERN BLOCK AND PIPE CORPORATIONSTATEMENT OF THE CASE.593Upon an amended charge filed by International Union of OperatingEngineers,Local No, 147-C, A. F. of L., hereinafter referred to as the Union, the GeneralCounsel of the National Labor Relations Board' by the Regional Director forthe Fifth Region (Baltimore, Maryland), issued a complaint dated July 27, 1949,against Southern Block and Pipe Corporation, hereinafter referred to as theRespondent, alleging that the Respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning of Section 8 (a)(1) and (5) and Section 2 (6) and (7) of the National Labor Relations Act, asamended, 61 Stat. 136, herein called the Act.With respect to unfair labor practices the complaint alleges in substance thatthe Respondent:(1)On or about November 8, 1948, and at all times thereafter refused andcontinues to refuse to bargain collectively with the Union as the duly designatedexclusive bargaining representative of all its employees in an appropriate bar-gaining unit, and(2)That the Respondent, by its officers, agents, and supervisors, from on orabout November 1, 1948,. to the date of the complaint has interrogated its em-ployees with respect to their union affiliation and sympathies and has urged,assisted,and coerced its employees to sign a petitionauthorizing the institutionof proceedings to decertifythe Union.In itsanswer dated August 5, 1.949, the Respondent denies the commission ofany unfair labor practices and further alleges that while it was bargaining ingood faith with the Union, a decertification petition was filed and that thereupon,on advice of counsel, it held in abeyance further discussion and execution of theproposed contract pending an election to determine the wishes of its employees.Pursuant to notice a hearing was held at Norfolk, Virginia, on August 16 and 17,1949, before the undersigned, Sidney L. Feiler, the Trial Examiner designatedby the Chief 'T'rial Examiner.The General Counsel and the Respondent wererepresented by counsel, the Union, by representatives.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evidence bearingon the issues was afforded all parties.At the conclusion of the taking of testi-mony, the General Counsel moved to conform the pleadings to the proof as toformal matters.This motion was granted without objection as to all pleadings..Oral argument was then presented on behalf of the General Counsel and theRespondent.Opportunity was afforded. the parties to file.briefs or proposedfindings of fact, conclusions of law, and recommendations, but none were received.On the entire record and from his observation of the witnesses, the under-signed makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a corporation duly organized under and existing by virtueof the laws of Virginia, having its principal office and plaice of business in Norfolk,Virginia.At all times here relevant it was and is engaged in the manufacture'The General Counsel and the attorneyrepresentinghint at thehearing are referred toas the General Counsel.The NationalLabor Relations Board is referred to as the Board.903847-51-vol. 90-3:) 594DECISIONS OF NATIONAL LABOR' RELATIONS BOARDand sale of concrete pipe, concrete masonry blocks,concrete lintels,masonrylintels, and other products.During the fiscal year ending January 31, 1949, itpurchased raw material consisting principally of sand, solite, gravel, cement,and steel valued at approximately $200,000, of which approximately 13 percent,consisting mainly of steel in the form of wire mesh, was purchased and shipped tothe Respondent from points outside the Commonwealth of Virginia.During thesame year the Respondent manufactured, sold, and shipped finished productsvalued in excess of $500,000, of which approximately 4 percent was shipped topoints outside the Commonwealth of Virginia.The Respondent's customers are mainly building and highway contractorsalthough between 10 and 15 percent of its products is sold to dealers for resaleto contractors.Less than 1 percent of its sales is to railroads.Some sales arealso made to the Fifth U. S. Naval District.The concrete masonry block is soldprincipally to masonry contractors who lay walls of brick or stone. The con-crete pipe is sold to municipalities and contractors who do water; sewer, drainage,and highway work. The total for shipments outside the Commonwealth of Vir-ginia includes shipments of material sold to the State of North Carolina. It wasstipulated that the Respondent's purchases and sales have continued at approxi-mately the same rate as above set forth since January 31, 1949.The undersigned finds, contrary to the contention of the Respondent, that atall times here relevant it was and is engaged in commerce within the meaningof the Act.2II.THEORGANIZATIONS INVOLVEDInternational Union of Operating Engineers, Local No. 147-C, affiliated withthe American Federation of Labor, is a labor organization admitting to tnem-bership employees of the Respondent.-III.THE UNFAIR LABOR PRACTICESA.The sequenceof eventsThe Union began its organizing campaign at the Respondent'splant in thelatter part of August 1947. A. consent election agreement was signed on No-vember 24, 1947. After an election held on December 11, 1947, which the Unionwon, a consent determination of representativeswas issuedby the RegionalDirector certifying that the Union was the exclusive representativeof all theemployees in the agreed appropriate unit.On March 17, 1948, the Union filed a charge alleging that the Respondenthad refused to bargain with it in good faith. This charge was investigated andwas withdrawn on July 26, 1948. The parties did not have any bargainingnegotiations thereafter until August 30 when the Union requestedrenewed'bar-gaining negotiations.At a conference held on October 1 the parties enteredinto a detailed discussion of the terms of the proposed contract which had beenunder consideration in the early part of the year. The course of the discussionis not relevant to the issues raised by the complaint. It is sufficient to note thatat the end of the meeting the parties were in apparent agreement on out-standingissues.On October 11, 1948, the Respondent sent a letter to the Unionoutlining revisions to the proposed contract which had been discussed at the priormeeting.The letter concluded with the statement "Should the above be agree-2.9.7aron Brick dBlock Co., 79 NLRB 1253;Edgar P. Fosse, Inc.,86NLRB 394; John A..Denic's Sons'Co., 86 NLRB 682. SOUTHERNBLOCK ANDPIPE CORPORATION595able, we suggest that you incorporatesamein the referencedagreement,executesame and forward to us for signature."Paul Askew, a representative of the Union, who was in charge of contractnegotiations for it, redrafted the agreement and had twomeetingswith the unionmembership after which the Union approved the contract with the proposedchanges. It was then signed by Askew and other union officials and was sentto the Respondent on November 8.The only disagreement that exists among the witnesses is whether there wasany understanding at the conclusion of the October 1 meetingthat the proposedcontract had to be approved by the Respondent's stockholders.Askew testifiedthat the only understanding as to the signing of the contract was containedin the October 11 letter which he received from the Respondent which did notmention any such reservation and that he understood that if theUnion agreedto the proposed contract with the changes proposed by the Respondent, therewould be no further obstacle in the path of the contract taking effect.On theother hand, Henry C. Hofheimer, president of the Respondent, testified that atthe conclusion of the October 1 conference, he expressly told Askew that if theUnion agreed to the proposed changes the approval of the respondent's stock-holders would still have to be obtained. In this connection,. all parties point tothe negotiations in the preceding March wherein Respondent,in a letter datedMarch 2, 1948, enclosing a proposed agreement, stated that if the Union agreedto the proposal it should be signed and returned so that the agreementcould bepresentedto the Respondent's stockholders at its annualmeeting onMarch itThe letter concluded with this sentence : "Please understand that the commit-ments set forth by us are subject to the approval of our stockholders at ournext meeting."The General Counsel and the Unionpoint out that this sentencewas not reiterated in Respondent's letter of October 11, whereas theRespond.ent contends that the Union having once been advised of the limitation on thethat thisrestriction continued throughout the bargaining negotiations.The undersignedfinds it unnecessary to pass upon the respective contentions as to the letter ofMarch 2 upon his evaluation of the testimony of the witnesses.The undersignedcreditsHofheimer's. testimony that Askew, at the meeting of October 1, wasdirectly put on notice that the agreement would have to be submitted to theRespondent's stockholders.It is undisputed that the Respondent did not take any further steps to secureapproval of the contract by its stockholders.According to Hofheimer, he andcounsel for the Respondent were unable to meet until sometime around December1.William P. Oberndorfer testified that he isassociatedwith CharlesL. Kauf-man, counsel for the Respondent, and that both he and Kaufman were out ofthe city of Norfolk from approximately November 8 to November 22, 1948.Hof-heimer further testified that he was out of town at least a week after his counselreturned.'In any event, Hofheimer testified that he had received reports from BufordBookout, superintendent of the Respondent, that there was an undercurrent offeeling among the men on the question of how to withdraw from the Union. Theydecided to discuss it with their counsel and as a result Oberndorfer and RichardC. Goodman, the Respondent's secretary and treasurer, drafted thefollowingstatement which Goodman read to a group of six or eight employees :At one time or another you have all mentioned to me that you and a lot ofof others here wanted nothing to do with the union.Now that's somethingyou have to decide for yourselves-whether you want a union.I'm not going 596DECISIONSOF NATIONAL LABOR RELATIONS BOARDto say anything about that one way or the other. But I can tell you whatyour rights are under the law.You remember that an election was held here a year ago. The law saysunder certain conditions you can hold a new election after a year so every-body can vote and decide whether they still want a union. Now, if youwant to, a new election can be held.To hold a new election somebody has got to ask the government to hold anew election.You ask for the election by filling out a simple form and mail-ing it to the Government Board.But when you send that form to the Govern-ment Board you've also got to send the Board something to show that a lotof the men want to hold a new election.In other words the first thing you have to do is to take a paper around tothe men and get a lot of them to sign it. The paper just says that thosemen who sign it want one of you to ask for a new election. If enough mensign the paper then one of you just fills out the simple form I mentioned andsend the form and the paper to the Board.Now it's up to you to do exactly what you want.Any questions?If you decide you want to ask for a new election and you want me to, I'llbe glad to arrange it so you can get a paper for the men to sign and a formfor you to send to the Board.Goodman testified that he did not read this statement to the approximately40 or 45 production employees but selected those who had previously come to himand expressed interest in withdrawing from the Union.Goodman fixed the date of the reading of his statement as within a day or twoof December 10. Continuing his testimony Goodman stated that T. J. Newby, aproduction employee, came to him several days after the statement was readand asked him what had to be done to secure decertification of the Union' Good-man told Newby in reply that he would have company counsel come out and give1him the necessary information.He then communicated with Oberndorfer whoobtained the necessary forms from the Board, brought them to the plant, filledthem out in pencil and they were then typed by Albert B. Lawrence, office assistantto Goodman and assistant secretary of the Respondent.Lawrence also typed upa covering letter for Newby who sent the papers to the board.The date appear-ing on the petition for decertification is December 1a."The decertification petition, signed by Newby, was filed in the office of theRegional Director on December 16, 1.948. It was dismissed by the RegionalDirector on May 16, 1949.Prior to the filing of the decertification petition, Lawrence, at Newby's re-quest, had typed the following statement on a sheet of the company's stationery:"You are authorized on our behalf to file a decertification proceeding.Pleasenet for us in asking for a new election at Southern Block and Pipe Corporation,Newbydid not testify at the hearing.Respondent indicated that while Newby wasstill employed by it,it had no knowledge of his whereabouts during the hearing.4There is a conflict in the testimony of Oberndorfer and Lawrence as to whether or not-Lawrence typed the papers in the presence of any other company officials or representatives.Oberndorfer testifiedthat Newby,Goodman,and perhaps Bookout were present at the timehe filled out the petition for Newby and that Lawrencetypedit.On the other hand,Lawrence testified that no one was present at the time he typed the papers for Newbyexcept Newby and that no one had requested him to type thosepaperson behalf of theRespondent.Lawrence was very positive in his testimony and Oberndorfer was not certainas to the actual situation and attempted to recall the situation as best he could.The:undersigned credits Lawrence's version. SOUTHERN BLOCK AND PIPE CORPORATION597Norfolk, Virginia."Lawrence testified that Newby had dictated the statementto him and that lie had typed it as an accommodation for Newby without theknowledge of other company officials.This statement is dated December 10,1948.Newby proceeded to circulate this statement among the men and to, obtainsignatures.He finally obtained 42 signatures.He had some difficulty obtainingthe signatures of some of the employees.Two of these were Louis King andWillie Minggia'.King testified that he was approached by Newby who asked him to sigff thepetition and that when he refused, Newby took him to Bookout.King testi-fied that Newby said to Bookout : "I tried to get this fellow to sign the paper" andthat Bookout said "There ain't much to tell him. After 12 months you must signanother paper whether you want the union or not." King then signed the paper.King further testified that Bookout asked Newby how many signatures he hadobtained and that Newby replied that lie had "nearly all of them." Bookout thentold Newby to try to get as many as lie could. King also testified that Bookouttold him that Askew, the union representative, had sent the paper down.Kinglater checked with Askew by phone who told him that he knew nothing of thepaper.On cross-examination King testified that he was not certain as to thedate on which he signed the paper or when he quit his employment shortlythereafter.He further testified that he understood that the paper called foran election where he could vote for or against the Union.He further testi-fied, however, that he understood from Newby and Bookout that it was necessaryfor him to sign the paper because an election was required every 12 months inorder for the Union to have any standing in the plant.He was positive thtrtBookout told him that the law required an election every 12 months.Minggia also was in the office at the time that this conversation took place-He'testified that Newby also took him to the office to see Bookout when he refusedto sign the paper and that Bookout told him: "It ain't for the union and it ain'tagainst the union.The law requires you to have a new election every 12months."Minggia then had King sign the paper in his behalf. On cross-examina-tion he testified! that he was not threatened or given any promises of any benefitand that he knew that there would be an election if sufficient employees signedthe paper.He also, testified that he recalled Bookout saying that the petitionwas not for or against the Union.He was positive that Bookout told himthat the law required an election every 12 months.WillieMason testified he also was approached by Newby and lie refused tosign the paper.He then went to Bookout of his own volition to find out whatthe paper was about.Bookout told him the paper called for a new electionand that he further stated "You can sign it and vote for the union or vote it outeither way you want to.Mason then stated he would sign the paper and didso.Mason, just as the other witnesses, asserted that Bookout told him an elec-tion was necessary every 12 months.Joe Permiter also testified he went to Bookout for advice as to the.meaning ofthe statement that Newby was circulating.His testimony was substantiallythe same as that of Mason.Henry Brown testified he was approached by Newby and signed the state-ment after Newby told him Bookout had said that another election was necessaryafter 12 months.However, Bookout did not have any direct conversation withBrown.Bookout testified lie did have a conversation with King and Minggia and thatNewby asked him to tell them about it and thereupon he, Bookout, said to themen "You can sign it. It doesn't hurt the Company either way; it doesn't hurt 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe union or help the union. It is up to. you to do what you want to do." Hedenied he told the men that the law required them to sign the petition.Hefurther denied he talked to any other employees concerning it.He also deniedhe had any further conversation with Newby concerning that paper and deniedhe asked Newby how many signatures he had obtained.He testified he had seen the paper lying on the desk in the office and that hehad glanced at it.He denied he was present when it was typed. He furthertestified he knew Newby was getting something signed and that he had an ideaitwas a decertification petition.He further amplified his testimony concerninghis talk with King by stating that King asked him at the time whether thatpaper called for a new election and whether he should sign it. Bookout repliedthat it called for a new election but also maintained he told him it was up to themen to sign it or not, and it made no difference to him and that it wouldn't helpor hurt the company or the Union.Askew learned from King of the circulation of the paper calling for a newelection.He then telephoned Goodman and asked him when the contractwould be returned by the Respondent.' Goodman replied that there had beenno opportunity to bring the stockholders together at one time and that wasone of the reasons for the delay. Askew then stated he had heard about apetition being circulated which he assumed was a decertification petition andasked if that had any bearing on the failure of the Respondent to return thecontract.Goodman replied that possibly it had some bearing and that the]Respondent would not sign any agreement until the petition was disposed ofalthough the Respondent would sign the contract if the Union won an election..Hofheimer also testified the reason the Respondent did not sign the contractwas because of the decertification activity.On December 18, 1948, the Respondent sent the Union the following letter:In accordance with our recent telephone conversation, we have con-sulted our attorney' concerning the proposed contract.He feels thatinasmuch as we have received information indicating that you may notnow be. authorized to act its a representative of our employees and that theNLRB has been requested to hold a decertification election, which will'doubtless soon be ' held and will determine whether or not you are soauthorized, the further discussion and execution of the proposed contractshould rest in abeyance pending the outcome of the election. If the electionshows that you are authorized to act as the representative of our employees,we will immediately thereafter confer with you, with a view to bringing outnegotiations to a prompt and mutually satisfactory conclusion.The original charge herein, alleging interference and refusal to bargain, datedDecember 15, 1948, was filed by Askew on behalf of the Union on December 17,1948.An amended charge was filed on February 7, 1949. There have been nofurther negotiations between the Union and the Respondent.B. The refusal to bargainThe afore-mentioned agreement for a consent election dated Nov ' ember 24,1947, sets forth the following as the agreed appropriate collective bargainingunit.All production and maintenance employees of the Employer's Norfolk, Va.,Plant including janitors, night watchmen, and truck drivers but excluding5 The findings as to thisconversation are based upon the undenied testimony of Askew. SOUTHERN BLOCK AND PIPE CORPORATION599all office clerical employees, foremen, and any individual having authority inthe interest of the employer, to hire, transfer, suspend, lay off, recall, pro-mote, discharge, assign, reward, or discipline other employees, or responsiblyto direct them, or to adjust their grievances, or effectively to recommend suchaction, if in connection with the foregoing the exercise of such authority isnot of a merely routine or clerical nature, but requires the use of independentjudgment.The Respondent does not challenge the appropriateness of the unit as setforth in the agreement for consent election and as realleged in the complaint.The undersigned accordingly finds that at all times here relevant all productionand maintenance employees of the Respondent employed at its Norfolk, Virginia,plant, In c:u dina janitc s, night watch- cn, and trucl: drivers, but excluding alloffice clerical employees, foremen and other supervisors, as defined in the Act,at all times material herein, constitute and now constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9 (b) ofthe Act..It is the General Counsel's contention that the Respondent from on or aboutNovember 8, 1948, refused and continues to refuse to bargain collectively with theUnion.This allegation is based upon the admitted failure of the Respondent totake any action towards completing the contract after the Union signed andreturned it on November S. As to this allegation, the Respondent argues indefense that it was unable to arrange a meeting of the stockholders to pass uponthe contract until the beginning of December and at that time the activity amongits employees concerning the decertification of the Union caused it to withholdfurtheractionuntil this alleged question concerning representationwasresolved.°Itmust be noted that after receiving the signed contract from the Union,the Respondent took no action to arrange for a stockholder's meeting to passupon the contract.While its attorneys were out of town for several weeks inNovember there was no apparent necessity for any further discussions by Re-spondent's officials and these attorneys in advance of a stockholders' meeting.The contract, according to the Respondent's own witnesses, was ready for sub-mission to the stockholders, yet nothing was done to even put the stockholderson notice that a meeting was contemplated. Presumably, if no question con-cerning the Union's majority representation had arisen in the minds of theRespondent's officials, notices to stockholders would first have been sent ap-proximately a month after receipt of the contract from the Union and therewould have been further delay before the contract would have been consideredat a formal meeting. Ordinarily a delay of several weeks would not, in and ofitself,be substantial evidence of a failure to live up to the requirement ofprompt bargaining required under the Act and the decisions interpreting thestatutory provisions, particularly in view of Respondent's apparent coopera-tion with the Union in reaching an agreement.However, at the time that thisdelay occurred the certification of the Union had been in existence for 11months with no apparent advantage to the employees and with little resultsas far as the Union's efforts on their behalf were involved. It is true a contracthad been presented to the union members at two meetings and that they hadOThe undersigned has already considered and rejected the contention of the GeneralCounsel that a complete agreement had been reached when the Union returned its signedcontract on November 8 and that the Respondent was under an obligation to sign it atthat time without any further consideration. 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDapproved it for submission to the Respondent, but then this additional delay forno apparent reason as far as union members were concerned, certainly must havebeen a source of discouragement and dissatisfaction to them.While the Re-spondent was not responsible for any failure to reach agreement prior to Octo-ber 8, it cannot be said that the ensuing delay thereafter, which was attributableto it, was not a substantial factor in the apparent defection of employees fromthe Union.As to the Respondent's contention it ceased further efforts towards reachingan agreement on or about December 1 because of activity among its employeesconcerning the decertification of the Union, while there may have been sometalk among the employees of a desire to withdraw from the Union, as of Decem-ber 1, no decertification petition was in existence nor was there any documentbeing circulated among the employees which had for its purpose or effect thedecertification of the Union.The Board has frequently held that an employeris obligated to bargain with a certified union for a reasonable time, usually fora period of 1 year after certification.The filing of a decertification petitionduring that period has been held not to create a question concerning representa-tion so as to relieve the employer. of the obligation to bargain with a certifiedunion.'The Board has reached the same result in a case of a petition presentedto an employer signed by a majority of its employees in a unit stating the signerswished to sever their relations with a certified bargaining representative.'.In the present case the Respondent ceased bargaining with the Union whenneither a decertification petition nor any petition to the employer was in existence.Accepting the testimony of its witnesses in full, the contention of the Respondentis that it was justified in withholding further bargaining when it heard of sometalk of dissatisfaction among its employees.The Board precedents previouslycited indicate that the Respondent was in error.The undersigned concludes theRespondent at all times on and after October 8, 1948, failed and refused to bargaincollectively with the Union as the exclusive representative of its employees inthe unit heretofore found appropriate.C. Other acts of interference, restraint, and coercionThe evidence is clear the Respondent, learning of some dissatisfaction with theUnion among its Employees, took action to channelize it and guide it into the.path of decertification procedure.In his speech, Goodman gave an explanation of the decertification procedure-under the Act.However, at the conclusion of his speech he said, "If you decide-you want to ask for a new election and you want me to, I'll be glad to arrangeit so you can get a paper for the men to sign and a form for you to send to theBoard."Not long after this speech was delivered, Newby began circulating thepetition on which the decertification application was based.The record does notclearly indicate who furnished Newby with the wording which appears at thebeginning of this petition.Since, according to Goodman, Newby was ignorantof the necessary forms of procedure, it may be safely assumed that be receivedthis information from an official of the Respondent or its counsel. In any event,there is no dispute that the Respondent furnished Newby with advice and assist-ance from its counsel in the preparation and filing of the necessary forms withthe Board.Goodman also helped Newby when Newby received further coin-munications from the Board.,Belden Brick Co.,83 NLRB 465;John Deere Killefer Corn-pony,86 NLRB 1073 ;Cooper-ative Industries, The.,85 NLRB 1258.8Vulcan Forging Company,85 NLRB 621. SOUTHERN BLOCK AND PIPE CORPORATION601The Respondent contends that in furnishing this assistance to Newby, it wasmerely furnishing the type of assistance which it customarily furnished em-ployees in other fields; that its employees were not well educated and often cameto company officials for advice on different matters and that company officialscustomarily helped them with these problems.However, regardless of Respond-ent's policies as to assistance to employees in other fields, the policies set forthin the Act require that an employer not extend to one group of its employees activesupport in seeking to have its views prevail as to the selection of a bargainingrepresentative.The undersigned finds that the Respondent by offering to assistits employees in the procedure to decertify the Union and its active assistanceand advice in the preparation and filing of the decertification petition interferedwith the rights of its employees to engaged in collective bargaining activities.free from employer participation, restraint, and coercion.'Lawrence helped Newby by typing the heading on the decertification petitionand also by typing the necessary forms which Newby later sent to the Board.The Respondent denies that Lawrence is a supervisory employee.Lawrence,an office assistant to Goodman, takes care of office work, answers telephone in-quiries concerning sales, takes care of shipping and invoices, and types lettersand checks for signature.He also has been appointed assistant secretary ofRespondent.He testified he was appointed to this position at his own suggestionbecause Respondent, found it necessary to have someone available in the officeat all times to be able to sign waivers of lien, and Goodman was not alwaysin the office.As an official of the company, I awrence was. empowered to signthese waihers.Lawrence had no supervision over any of the employees andhis duties, -is far as the record shows, did not bring him in active contact withthem.The undersigned finds the evidence does not establish that Lawrencewas a supervisory employee.Lawrence testified he did the typing for Newby at the latter's request in linewith his practice of helping the employees by doing miscellaneous typing workfor them.He denied he received any orders to do the typing for Newby or thatany company official was present when he did the typing. There is no proof tothe contrary, and the undersigned finds that Lawrence's assistance to Newbydid not constitute any activity for which the Respondent is chargeable, underthe Act.Bookout was a supervisory employee and did have conversations with atleast two employees concerning the petition which Newby was circulating.Asto these conversations, the principal point in dispute is whether Bookout toldKing and Minggia that an election had to be held every 12 months and that theyhall to sign the petition.King testified Bookout told him he had to sign anotherpaper after 12 months to have an election.Minggia, who was, present in theoffice at the time this conversation took place, testified Bookout told him thata new election was required, but he did not make any mention of any state-ment to hiin by Bookout that he had to sign the petition.Mason and Permiter,testifiedBookout told then they could sign the paper if they wanted to.Bookout denied he told these men they had to sign the petition and that anelection was required.The undersigned finds his. testimony more credible thanthose of the other witnesses. Just a few days before these conversations withBookout, Goodman had addressed a group of the men in which he had clearlytold them that a new election was not required, but that they could have it. Itwould hardly seem reasonable for Bookout to take a position contrary to thatKeith FurnaceCom.paniy, 73 NLItB 754. 602DECISIONSOF NATIONALLABOR RELATIONS BOARDof his supervisor and also attempt to say the opposite of what Goodman had saidjust a few days before, and of which he could assume all the employees hadknowledge either by hearing it directly from Goodman or by reports from thosewho had been in attendance at the time the speech was delivered. The under-signed also notes that King testified Bookout had questioned Newby as to howsuccessful the latter had been in obtaining signatures and urged him to get asmany as he could. On the other hand, Minggia who was present at the time,made no mention of any such remarks. The undersigned, from his evaluationof the witnesses, credits Bookout's testimony that he did not tell the men thelaw required them to sign the petition.However, Bookout did mislead the em-ployees as to the effect of the decertification petition when he told them, as headmitted, that signing the petition would not hurt or help the Union or the Re-spondent.Clearly, the filing of the petition placed the Union's bargainingstatus in jeopardy.The undersigned, from his observation of Bookout andfrom a study of his testimony, is convinced and finds that Bookout meant toconvey to the employees with whom he spoke that the paper itself would callonly for an election, and that a later election at which the men could vote eitherway would decide.the issue of the Union's bargaining status.While he did mis-lead his listeners, the undersigned is convinced that. his statements representedhis opinion of the effect of signing the petition and that they were noncoercivein character and that he was not motivated by a coercive or discriminatory intent.The undersigned, accordingly, finds Bookout's statements were not violative ofthe Act.10The General Counsel also contends the Respondent should be held accountablefor Newby's statement to Henry- Brown that another election was necessary after12 months.The General Counsel contends Newby had been made the agent ofthe Respondent to the extent that his conduct in circulating the petition, andstatements he made in the course thereof, bound the Respondent. The under-signed finds that while the Respondent did assist Newby in his efforts, it did notby its statements .or other activities, make him its agent and that it accordinglyis not responsible for Newby's statements to Brown.The complaint alleges the Respondent interrogated its employees with respectto their union affiliation and sympathies.The General Counsel concedes therewas no direct evidence of any such interrogation, but contends that the assistancethe Respondent furnished in the circulation of the decertification petition neces-sarily brought it the information as to who was or was not sympathetic towardsthe Union, and that this amounted to a violation of the Act. The undersignedrejects this contention and finds the evidence does not establish the Respondentinterrogated its employees with respect to their union affiliation and sympathies.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations described in Section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and commerce among the severalStates, and such of them as have been found to be unfair labor practices tend tolead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.1° The Texas Company,80 NLRB 862;Strathmore PackingHouseCompany,68 NLRB 214. SOUTHERN BLOCK AND PIPE CORPORATION603'V.THE REMEDYSince it has been found that the Respondent has engaged in certain unfairlabor practices, it will be recommended that it cease and desist therefrom in orderto effectuate the policies of the Act.Having found that there has been a refusal to bargain with the Union, theundersigned will recommend that the Respondent, upon request, bargain col-lectively with the Union as the representative Of all of its employees in the appro-priate unit previously described.It has also been found that the Respondent channelized opposition to the Unionas collective bargaining representative and assisted in the preparation and filing.of a decertification petition.The scope of the illegal conduct is indicative of apurpose to defeat self-organization among the employees. Such conduct reflectsa determination generally, to interfere with, restrain, and coerce employees inthe exercise of the right to self-organization, to form, join, or assist labor organi-zation, to bargain collectively through representatives of their own choosing,.and to engage in concerted activities for the purpose of collective bargaining orother mutual aid or protection. The undersigned concludes that if the Respond-ent is not restrained from committing such conduct the danger of its commissionin the future is to be anticipated from the conduct of the past and the policies ofthe Act will be defeated. In order, therefore, to make effective the interdependent.guarantees of Section 7 of the Act to prevent the recurrence of unfair laborpractices and thereby minimizing industrial strife which burdens and obstructscommerce,.and to thus effectuate the policies of the Act, the undersigned will.recommend that the Respondent cease and desist from in any manner infringingupon the rights guaranteed in Section 7 of the Act." Upon the basis of the fore-going findings of fact and upon the entire record in the case, the undersignedmakes the following :CONCLUSIONS OF LAW1. International Union of. Operating Engineers Local No. 147-C, A. _F. of L.,is a labor organization within the meaning of the Act.2.All production and maintenance employees of the Respondent employed atits Norfolk, Virginia, plant, including janitors, night watchmen, and truck drivers,but excluding all office clerical employees, foremen and other supervisors, as de-fined in the Act, at all times material herein, constitute and now constitute aunit appropriate for the purpose of collective bargaining within the meaning ofSection 9 (b) of the Act.3. International Union of Operating Engineers Local No. 147-C, A. F. of L., wasat all times material herein, and now is, the exclusive representative of the em-ployees in said unit for the purpose of collective bargaining within themeaningof Section 9 (a) of the Act.4.By failing and refusing to bargain with the Union on October 8, 1948, andat all times thereafter as the exclusive representative of employees in the appro-priate unit, the Respondent has engaged in and is engaging in unfairlabor prac-tices within the meaning of Section 8 (a) (5) of the Act.5.By. the above conduct and by assisting in the preparationand filing of, apetition to decertify the Union as collective bargaining representative, the Re-spondent has interfered with and is interfering with,restraining,and coercing"May DepartmentStores, etc.v.N. L. R.B.,326 U.S. 376. :604DECISIONS OF NATIONAL LABOR RELATIONS BOARDits employees in the exercise of the rights guaranteed in Section 7 of the Act andhas thereby engaged in, and is engaging in, unfair labor practices within themeaning of Section S (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.7.It has not been established that the Respondent interrogated its employeeswith respect to their union affiliation and sympathies.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the Respondent, Southern Block and Pipe Corporation,Norfolk, Virginia, its successors and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with International Union of OperatingEngineers Local No. 147-C, A. F. of L., as the exclusive representative of its em-ployees in the unit heretofore found appropriate with respect to rates of pay,wages, hours of employment, or other conditions of employment ;(b) In any other manner interfering with, restraining, or coercing its employees'in the exercise of their rights to self-organization, to form labor organizations,to join or assist International Union of Operating Engineers Local No. 147=C,A. F. of L., to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collective bargaining orother mutual aid or protection as guaranteed in Section 7 of the Act,2.Take the following affirmative action, which the undersigned finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with International Union of OperatingEngineers Local No. 147-C, A. F. of L., as the exclusive representative of allproduction and maintenance employees of the Respondent employed at itsNorfolk, Virginia, plant, including janitors, night watchmen, and truck drivers,but excluding all office clerical employees, foremen, and other supervisors asdefined in the Act, with respect to rates of pay,'wages, hours of employment,or other conditions of employment, and if an understanding is reached, embodysuch understanding in a signed agreement ;(b)Post at its plant at Norfolk, Virginia, copies of the notice attached heretomarked Appendix A. Copies of said notice, to be furnished by the RegionalDirector. for the Fifth Region, after being signed by the Respondent or itsrepresentative, shall be posted by it immediately upon receipt thereof, andmaintained by it for sixty (60) consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reason-able steps shall be taken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material ;(c)Notify the Regional Director for the Fifth Region in writing withintwenty (20) days from the receipt of this Intermediate Report and RecommendedOrder what steps the Respondent has taken to comply therewith.It is also recommended that unless the Respondent within twenty (20) daysfrom the receipt of this Intermediate Report and Recommended Order, shall SOUTIIERN BLOCK ANDPIPE CORPORATION605.notify the Regional Director in writing that, it will comply with the foregoingrecommendations, the National Labor Relations Board issue an order requiringthe Respondent to take the action aforesaid..It is further recommended that the complaint be dismissed insofar as italleges that the Respondent interrogated its employees with respect to theirunion affiliation and-,sympathies.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board any party may, within twenty (20) clays from the dateof service of the order transferring the case to the Board, pursuant to Section203.45 of said Rules and Regulations, file with the Board, Washington 25, D. C.,an original and six copies of a statement in writing setting forth such excep-tions to the Intermediate Report and Recommended Order or to any other partof the record or proceeding (including rulings upon all motions or objections)as he relies upon, together with the original and six copies of a brief in supportthereof ; and any party may, within the same period, file an original and sixcopies of a brief in support of the Intermediate Report and Recommended Order.Immediately upon the tiling of such statement of exceptions and/or briefs, theparty filing the same shall serve a copy thereof upon each of the other parties.Statements of exceptions and briefs shall designate by precise citation theportions of the record relied upon and shall be legibly printed or mimeographed,and if mimeographed shall be double spaced. Proof of service on the otherparties of all papers filed with the Board shall be promptly made as required bySection 203.85.As further provided in said Section 203.46 should any party de-sire permission to argue orally before the Board, request therefor must be madein writing to the Board within ten (10) days from the date of service of theorder transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 9th day of February 1950.SIDNEY L. FEILER,Trial Exami'ncr.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labor organ-Nations, to join or assist INTERNATIONAL UNION OF OPERATING ENGINEERS-LOCAL No. 147-C, A. F. of L., or any other labor organization, to bargaincollectively through representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or other mutualaid or protection.All our employees are free to become or remain membersof this union, or any other labor organization. 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL BARGAIN collectively upon request with the above-named unioias the exclusive representative of all employees in the bargaining, unit de-scribed herein with respect to rates of pay, hours of employment, or otherconditions of employment, and if an understanding is reached, embody suchunderstanding in a signed agreement.The bargaining unit is :All production and maintenance employees of the Respondent employedat its Norfolk, Virginia, plant, including janitors, night watchmen, and truckdrivers, but excluding all office clerical employees, foremen, and other super-visors as defined in the Act.SOUTHERN BLOCK AND PIPE CORPORATION,Employer.By ---------------------------------------------(Representative)(Title)Dated-------------------This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.